             Case 20-10161-LSS   Doc 147-1   Filed 02/21/20   Page 1 of 5




                                     Exhibit 1

                                  Rejected Leases




25942067.5
                        Case 20-10161-LSS              Doc 147-1        Filed 02/21/20       Page 2 of 5



                                                                                                                  Rejection
         Landlord/Counterparty                     Notice Address                       Leased Premises         Effective Date
                                          Gerhard Schwarzblatt, President         (Building)
                                          9454 Wilshire Blvd., Ste. 207           2017 Menaul Blvd., N.E.
   2017 Menaul, LLC                       Beverly Hills, CA 90212                 Albuquerque, NM 87107-1716    Petition Date
                                          Gerhard Schwarzblatt, President         (Ground Lease)
                                          9454 Wilshire Blvd., Ste. 207           2017 Menaul Blvd., N.E.
   2017 Menaul, LLC                       Beverly Hills, CA 90212                 Albuquerque, NM 87107-1716    Petition Date
                                                                                  1195 South Milwaukee
                                          655 Paddock Lane                        Avenue
   3200 W. 111th Street, LLC              Libertyville, IL 60048                  Libertyville, IL 60048        Petition Date

   710 Gardner Rd, LLC1                   1516 Graceland Dr                       710 Gardner Road
   Attn: Juan Monoz                       Fairborn, MI 43424                      Springboro, OH 40566          Petition Date
                                          Barbara Kay Kullas & Jean J.
                                          Bleakley Revocable Trust
                                          c/o Louis Hornor
                                          5608 Palisade Court
                                          Austin, TX 78731

                                          Jean Bleakley
                                          8523 Thackery Street, #9316
                                          Dallas, TX 75225

                                          Barbara Kay Kullas & Jean J.
                                          Bleakley Revocable Trust                (Building)
   Barbara Kay Kullas & Jean J.           6506 Warriors Run                       921 South Havana Street
   Bleakley Revocable Trust               Littleton, CO 80125                     Aurora, CO 80012              Petition Date
                                          800 The Mark Lane, #2901                2800 Commerce Dr.
   Berg Family Trust                      San Diego, CA 92101                     Coralville, IA 52241-2756     Petition Date

   Busard-Hargreaves Enterprises,         8985 North Territorial Road             2240 Canton Center North
   LLC2                                   Plymouth, MI 48170                      Canton, MI 48187              Petition Date
                                          Legal Department
                                          c/o Casto Southeast Realty Services
                                          LLC
                                          5391 Lakewood Ranch Blvd.
                                          Suite 100                               3770 Lakeside Village Court
   Casto-Oakbridge Venture, LTD           Sarasota, FL 34240                      Lakeland, FL 33803            Petition Date
                                                                                  (Building)
                                          2829 Rucker Ave., Suite 100             8602 N. Dale Mabry
   Catspaw LLC                            Everett, WA 98201                       Tampa, FL 33614               Petition Date
                                                                                  (Parking Lot)
                                          2829 Rucker Ave., Suite 100             8602 N. Dale Mabry
   Catspaw LLC                            Everett, WA 98201                       Tampa, FL 33614               Petition Date
                                          Howard J Alpern, Registered Agent
                                          14 N Sierra Madre, Suite A              5790 S. Carefree Circle
   Col-Terra Investments, XIV, LLC        Colorado Springs, CO 80903              Colorado Springs, CO 80917    Petition Date




             1
                 This counterparty is a sub-tenant; the Debtors are the sub-lessor.
             2
                 This counterparty is a sub-tenant; the Debtors are the sub-lessor.
25942067.5
                           Case 20-10161-LSS     Doc 147-1       Filed 02/21/20       Page 3 of 5



                                                                                                           Rejection
         Landlord/Counterparty                  Notice Address                   Leased Premises         Effective Date
                                      Executive VP-Leasing & General
                                      Counsel
                                      3300 Enterprise Parkway              3130 Daniels Road
   DDR Winter Garden LLC              Beachwood, OH 44122                  Winter Garden, FL 34787       Petition Date
                                      Cindy Grabenstein
                                      c/o Hancock & Dana PC
                                      12829 W. Dodge Road, Suite 100       1710 Lincoln Way
   DM Holdings, L.L.C.                Omaha, NE 68154                      Clinton, IA 52732             Petition Date
                                      Hancock & Dana PC
                                      12829 W. Dodge Road, Suite 100       111 S. 29th St.,
   DM Holdings, L.L.C.                Omaha, NE 68154                      Lincoln, NE 68510-1404        Petition Date
                                      Hancock & Dana PC
                                      12829 W. Dodge Road, Suite 100       5925 Brady Street
   DM Holdings, L.L.C.                Omaha, NE 68154                      Davenport, IA 52806           Petition Date
                                      c/o Wheatridge Realty                (Parking Lot)
                                      6615 West 38th Avenue                4775 Kipling Street
   Donald D. Morris                   Wheatridge, CO 80033                 Wheat Ridge, CO 80033         Petition Date
                                      DSW Commercial                       1859 S. Stapley Drive,
                                      1795 East Skyline Drive, Suite 193   Suite 107
   DSW Mesa Grand/Spectrum LLC        Tucson, AZ 85718                     Mesa, AZ 85204                Petition Date
                                      RTG Property Management
                                      808 SW Alder Street, Suite 200       10301 SE Stark Street
   Dunson 205, LLC                    Portland, OR 97205                   Portland, OR 92716            Petition Date
                                      c/o Joan L Lennox
   EBS RQTIP Properties LLC &         39 Canyon View Drive                 12622 W. Ken Caryl Avenue
   EBSE Properties LLC                Orinda, CA 94563-1503                Littleton, CO 80127           Petition Date
                                      Kathleen Pietz & Thomas Delohery,
                                      Co-Executors
                                      1783 Woodmoor Drive                  207 W. Wolfensberger Rd.
   Estate of Martin James Delohery    Monument, CO 80132                   Castle Rock, CO 80109-9632    Petition Date
                                      15 Merion Road                       24025 Lorain Road
   Esther Gushner                     Merion Station, PA 19066-1813        North Olmsted, OH 44070       Petition Date
                                      15460 East Batavia Drive             15395 East Colfax Avenue
   Freund Investments                 Aurora, CO 80011                     Aurora, CO 80011              Petition Date
                                      Raymond J. Gazzo, Attorney at Law
                                      1265 Alameda Blvd.                   5961 E. McKellips Road
   Gazzo Properties of Mesa L.L.C.    Coronado, CA 92118                   Mesa, AZ 85215-2754           Petition Date
                                      35 First Avenue N.E.                 4416 Dodge Street
   Great Western Bank (Trustee)       Watertown, SD 57201                  Omaha, NE 68131               Petition Date
                                                                           (Building)
   Harold C. Leight and Carole Q.     225 South Dexter Street              4775 Kipling Street
   Leight                             Denver, CO 80246                     Wheat Ridge, CO 80033         Petition Date
                                      c/o Chili Shabani
                                      422 Calloway Blvd.                   8000 Brooklyn Blvd.
   I & B, LLC                         La Crosse, WI 54603                  Brooklyn Park, MN 55445       Petition Date
                                      c/o Essco Development Co.
                                      210 South Woodward, Suite 230        250 E. Merrill St.
   Essco Of Birmingham, LLC           Birmingham, MI 48009                 Birmingham, MI 48009          Petition Date
                                      M. Dayle Jeffs
                                      90 North 100 East                    212 East University Parkway
   Jeffs, Jeffs & Naylor              Provo, UT 84603                      Orem, UT 84058                Petition Date



25942067.5

                                                            2
                         Case 20-10161-LSS       Doc 147-1         Filed 02/21/20     Page 4 of 5



                                                                                                         Rejection
         Landlord/Counterparty                 Notice Address                   Leased Premises        Effective Date
                                                                          (Building)
                                      700 Colorado Blvd., #340            840 Juan Tabo Blvd. NE
   Lunnon Properties, LLC             Denver, CO 80206                    Albuquerque, NM 87123-1427   Petition Date
                                                                          (Ground Lease)
                                      700 Colorado Blvd., #340            840 Juan Tabo Blvd. NE
   Lunnon Properties, LLC             Denver, CO 80206                    Albuquerque, NM 87123-1427   Petition Date
                                                                          (Ground Lease)
                                      2810 Interlocken Drive              315 Highway 105
   Mola Partners, Ltd.                Evergreen, CO 80439                 Monument, CO 80132           Petition Date
                                                                          450 East 1100 North
                                      2810 Interlocken Drive              North Salt Lake City, UT
   Mola Partners, Ltd.                Evergreen, CO 80439                 84054                        Petition Date
                                      NewMark Merrill Companies
                                      5850 Canoga Avenue, Suite 650       1216 South Hover Street
   NMMS Twin Peaks, LLC               Woodland Hills, CA 91367            Longmont, CO 80501           Petition Date
                                      12760 High Bluff Drive, Suite 280   710 Gardner Road
   NOVO SOH, LLC                      San Diego, CA 92130                 Springboro, OH 40566         Petition Date
                                      Joseph A. Sanz, Manager
                                      c/o Orion Investment and
                                      Management Ltd. Corp.
                                      200 S. Biscayne Blvd.
                                      Seventh Floor                       3545 Ridge Road
   Orion Venture XII North, LLC       Miami, FL 33131-5310                Lansing, IL 60438            Petition Date
                                      Joseph A. Sanz, Manager
                                      c/o Orion Investment and
                                      Management Ltd. Corp.
                                      200 S. Biscayne Blvd.
                                      Seventh Floor                       4839 West 111th St.
   Orion Venture XII North, LLC       Miami, FL 33131-5310                Alsip, IL 60803              Petition Date
                                      Tim Brinton
                                      1845 Dry Creek Rd.                  14651 S. LaGrange Road
   Orland Park LLC                    Campbell, CA 95008                  Orland Park, IL 60462        Petition Date
                                      103 Avalon Court                    3434 Freedom Drive
   Parivash Mazhari                   Canton, GA 30115                    Springfield, IL 62704        Petition Date
                                      Beryl Canlas
                                      c/o The I. Fuller Company
                                      8727 West Third St., Suite 208      1155 South Dobson Road
   Phoenix Dobson, LLC                Los Angeles, CA 90048               Mesa, AZ 85202               Petition Date
                                      The I. Fuller Company
                                      8727 West Third St., Suite 208      6813 East Main Street
   Phoenix Dobson, LLC                Los Angeles, CA 90048               Mesa, AZ 85207               Petition Date
                                      1235 Fox Hill Place SW              3539 22nd Avenue NW
   pie3539 LLC                        Rochester, MN 55902                 Rochester, MN 55901          Petition Date
                                      40 Skokie Blvd
                                      Suite 610                           1140 E. Army Post Road
   Pine Tree Commercial Realty, LLC   Northbrook, IL 60062                Des Moines, IA 50315         Petition Date
                                      2425 East Camelback Road
                                      Suite 750                           5012 S. Power Rd.
   Power & Ray LLC                    Phoenix, AZ 85016                   Gilbert, AZ 85212            Petition Date
                                      c/o United Properties, LLC
                                      3600 American Blvd. West
                                      Suite 750                           928 Prairie Center Drive
   Prairieview Retail LLC             Bloomington, MN 55431               Eden Prairie, MN 55344       Petition Date

25942067.5

                                                               3
                        Case 20-10161-LSS              Doc 147-1        Filed 02/21/20        Page 5 of 5



                                                                                                                 Rejection
         Landlord/Counterparty                       Notice Address                      Leased Premises       Effective Date
                                          11995 El Camino Real                    3302 South Memorial Drive
   Realty Income Corporation              San Diego, CA 92130                     Tulsa, OK 74145              Petition Date
                                          Susan Irey
                                          c/o Commercial Equity Real Estate
                                          4585 Diamondback Dr.                    1190 E. First Ave.
   Robert Irey and David Irey             Colorado Springs, CO 80921-2358         Broomfield, CO 80020-3702    Petition Date
                                          2020 East 4800 South                    8921 S. Redwood Road
   Ronald N. Spratling III                Salt Lake City, UT 84117                West Jordan, UT 84088-9208   Petition Date
                                          Scott Kjar
                                          585 West 500 South, Suite 110           1780 West 5600 South
   Roy Village Inn, L.L.C.                Bountiful, UT 84010                     Roy, UT 84067-2955           Petition Date
                                          c/o Dan S. Hughes, P.C.                 (Building)
                                          524 South Cascade Avenue, Suite 2       315 Highway 105
   Sally Higby Beck                       Colorado Springs, CO 80903-2256         Monument, CO 80132           Petition Date
                                           47 Hulfish St
                                          Suite 210                               8140 Mississippi St
    SCFRC-HW-G LLC                        Princeton, NJ 08542                     Merrillville, IN 46410       Petition Date

                                          250 E. Merrill St                       250 E. Merrill St.
   Sidecar Birmingham LLC3                Birmingham, MI 48009                    Birmingham, MI 48009         Petition Date
                                          16767 N. Perimeter Dr., Suite 210       2240 Canton Center North
   Spirit Master Funding, LLC             Scottsdale, AZ 85260                    Canton, MI 48187             Petition Date
                                          4053 Maple Road                         7050 West Central Avenue
   SRK Sylvania Associates, LLC           Amherst, NY 14226                       Toledo, OH 43617             Petition Date
                                          Gary Karl, Operating Member
                                          c/o Pacific Retail Capital Partners
                                          100 N Sepulveda Blvd.
                                          Suite 1925                              150 West 10600 South
   ST Mall Owner, LLC                     El Segundo, CA 90245                    Sandy, UT 84070              Petition Date
   The Lehrer Family Trust dated          975 Knollwood Drive                     3102 W. Adams Street
   September 17, 1982                     Santa Barbara, CA 93108                 Santa Ana, CA 92704-5808     Petition Date
                                          U.S. Bank Corporate Properties          (Parking Lot)
                                          2800 East Lake Street                   921 South Havana Street
   U.S. Bank National Association         Minneapolis, MN 55406                   Aurora, CO 80012             Petition Date
                                          c/o Vestar Properties, Inc.
                                          2425 East Camelback Road
                                          Suite 750                               2935 S. Alma School Rd.
   Vestar California XXII, L.L.C.         Phoenix, AZ 85016                       Chandler, AZ 85286           Petition Date
                                          Bruce McMullin
                                          1098 E. South Union Ave.                6390 Coors Blvd. NW
   WAMAC, LLC                             Midvale, UT 84047                       Albuquerque, NM 87120-2710   Petition Date
                                          Property Manager
                                          c/o Whitestone REIT
                                          20789 North Pima Road, Suite 210        310 E. Bell Rd.
   Whitestone Fountain Square, LLC        Scottsdale, AZ 85255                    Phoenix, AZ 85022-2304       Petition Date




             3
                 This counterparty is a sub-tenant; the Debtors are the sub-lessor.
25942067.5

                                                                  4
